          Case 3:18-cv-11746-MGM Document 17 Filed 11/02/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

KRISTEN TOOL and SHANA SHIPPEE,
     Plaintiffs

        v.
                                                         Civil Action No. 1:18-cv-11746
WILLIAMS COLLEGE,
     Defendant

          SUPPLEMENTAL JOINT STATEMENT PURSUANT TO LOCAL RULE 16.1

        At the Scheduling Conference on October 22, 2018, the parties were asked to confer and

indicate whether they consent to trial before the Magistrate Judge. The parties have conferred and

respectfully submit that they do not consent to trial before the Magistrate Judge.



Respectfully and jointly submitted,



KRISTEN TOOL & SHANA SHIPPEE,                                  WILLIAMS COLLEGE,

By their attorney,                                             By its attorney,


_________________________________                              /s/ Daryl Lapp (w/ permission)(BKS)
Benjamin Knox Steffans (BBO# 568535)                           Daryl J. Lapp (BBO #554980)
Steffans Legal LLC                                             LOCKE LORD LLP
7 North Street, Suite 307                                      111 Huntington Avenue
Pittsfield, Massachusetts 01201                                Boston, Massachusetts 02199
bsteffans@steffanslegal.com                                    (617) 239-0100




AM 70268330.1
          Case 3:18-cv-11746-MGM Document 17 Filed 11/02/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I certify that this document was filed through the ECF system and will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      ____________________________________
                                                      Benjamin Knox Steffans (BBO #568535)
                                                      Date: November 2, 2018




AM 70268330.1
